Title: 1760. Decr. 18.
From: Adams, John
To: 


       Justice Dyer says there is more Occasion for Justices than for Lawyers. Lawyers live upon the sins of the People. If all Men were just, and honest, and pious, and Religious &c. there would be no need of Lawyers. But Justices are necessary to keep men just and honest and pious, and religious.—Oh sagacity!
       But, it may be said with equal Truth, that all Magistrates, and all civil officers, and all civil Government, is founded and maintained by the sins of the People. All armies would be needless if Men were universally virtuous. Most manufacturers and Tradesmen would be needless. Nay, some of the natural Passions and sentiments of human Minds, would be needless upon that supposition. Resentment, e.g. which has for its object, Wrong and Injury. No man upon that supposition would ever give another, a just Provocation. And no just Resentment could take Place without a just Provocation. Thus, our natural Resentments are founded on the sins of the People, as much as the Profession of the Law, or that of Arms, or that of Divinity. In short Vice and folly are so interwoven in all human Affairs that they could not possibly be wholly separated from them without tearing and rending the whole system of human Nature, and state. Nothing would remain as it is.
      